Citation Nr: 0933386	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  03-22 912	)	DATE

	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date before February 2, 2000, for 
the grant of a total disability rating for compensation based 
on individual unemployability.  


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1972 to June 1979. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2001, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in June 2004, the Board denied the claim for an 
effective date before February 2, 2000, for the grant of a 
total disability rating for compensation based on individual 
unemployability.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  ).  In an Order, dated in February 2005, the Court 
granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran, vacated and remanded the case to 
the Board for compliance with the Veterans Claims Assistance 
Act of 2000 (VCAA).  In December 2005, the Board remanded the 
claim for further development. 

After the remand directive was completed, in a decision in 
November 2006, the Board denied an effective date before 
February 2, 2000, for the grant of a total disability rating 
for compensation based on individual unemployability.  The 
Veteran then appealed the Board's decision to the Court.  In 
a Memorandum Decision in June 2008, the Court vacated the 
Board's decision and remanded the case to the Board for 
further proceedings consistent with the Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In the Memorandum Decision in June 2008, the Court determined 
that the Board's reason and bases for the denying the claim 
was inadequate because the Board did not consider the claim 
for an earlier effective date pursuant to 38 U.S.C. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2). 

In order to comply with the Court's Memorandum Decision, 
further development is necessary.  Accordingly, the case is 
remanded for the following:

1. Obtain the records from the Social 
Security Administration.  If the records do 
not exist or further efforts to obtain the 
records would be futile, notify the Veteran 
in accordance with 38 C.F.R. § 3.159(e).  

2. After the development has been 
completed, adjudicate the claim, applying 
38 C.F.R. § 3.400(o)(2).  If the benefit 
sought remains denied, furnish the Veteran 
a supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

